DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-7 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.1	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) electromechanical transient simulation method for a power system based on a direct linear algorithm, comprising: “A: initializing power system parameters and calculating an initial matrix of each node of a plurality of nodes in the power system”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept in which the initial matrix could be calculated. The step of “B: calculating a power flow distribution of the power system by using the direct linear algorithm, wherein an output active power of an i-th node generator in a n-th frame is P.sub.i,n, an output reactive power of the i-th node generator in the n-th frame is Q.sub.i,n, a terminal voltage of the i-th node generator in the n-th frame is U.sub.i,n and a power factor of the i-th node generator in the n-th frame is COS.sub.i,n”; under the broadest reasonable interpretation, could reasonably fall under a . As per the step: “C: performing frequency adjustment to adjust a kinetic moment T.sub.i,n+1 of the i-th node generator in a (n+1)-th frame”; “D: performing excitation adjustment to adjust an excitation current I.sub.Li,n+1 of the i-th node generator in the (n+1)-th frame; E: calculating an angular acceleration a.sub..omega..sub.i,n+1, an angular velocity .omega..sub.i,n+1, a rotor angle .theta..sub.i,n+, and a frequency f.sub.i,n+1 of the i-th node generator in the (n+1)-th frame: { a .omega. n + 1 = T i , n + 1 - P i , n .omega. i , n J i .omega. i , n + 1 = .omega. i , n + a .omega. n + 1 .times. .DELTA. T .theta. i , n + 1 = .theta. i , n + .omega. i , n + 1 .times. .DELTA. T f i , n + 1 = .omega. i , n + 1 2 .pi. ##EQU00035## wherein J.sub.i is a rotating inertia of the i-th node generator, .DELTA.T is a frame calculation time interval, n is a frame number, and an initial value of n is 0”; and “F: calculating a rotating electromotive force of the i-th node generator in the (n+1)-th frame according to the rotor angle .theta..sub.i,n+1, the frequency f.sub.i,n+1 and the excitation current I.sub.Li,n+1 of the i-th node generator in the (n+1)-th frame, wherein an absolute value of the rotating electromotive force of the i-th node generator is |E.sub.i,n+1|=K.sub.Li.times.I.sub.Li,n+1.times.f.sub.i,n+1, and then a vector value of the rotating electromotive force is .sub.i,n+1=|E.sub.i,n+1|.times.e.sup..theta..sup.i,n+1, where K.sub.Li is an electromotive force coefficient of the i-th node generator”, under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical calculations. The further step of: “G: replacing a frequency of a power grid in (n+1)-th frame with an average frequency f W , n + 1 = 1 m f i , n + 1 ##EQU00036## of a plurality of generators on the power grid in the (n+1)-th frame, where m is a total number of the plurality of generators in the power system; H: calculating reactance and susceptance of the each node according to f.sub.W,n+1, bringing .sub.i,n+1 and the reactance and the susceptance of the each node into the initial matrix of the each node, and finally calculating a new matrix of the each node; and I: returning to step B” which is further represented by mathematical formulations/functions, under the broadest reasonable interpretation, could reasonably fall under a mathematical concept/mathematical formulation performing mathematical calculations. Therefore, the claims are directed to an abstract idea, by use of a generic computer component and thus are clearly directed to an abstract idea and not patent eligible, as constructed. 
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as “a power system and system parameters”, “using a direct linear algorithm” used to perform mathematical calculations, either alone or in combination, do not add anything more significantly to the judicial exception, but are merely intended use to apply the exception using a generic computer component previously known and does not add anything meaningful to the recited abstract and are not sufficient to amount to significantly more than the judicial exception, and thus are not patent eligible under 35 USC 101. It is further noted that to transform an abstract idea, law of nature or natural phenomenon into "a patent-eligible application", the claim must recite more than simply the judicial exception "while adding the words 'apply it.'.
Step 2B
The claim(s) does/do not include additional elements that are not sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application (Step 2A), the additional elements of using power system parameters to perform the recited mathematical calculations amount to no more than mere instructions previously known in the industries to perform the recited abstract , and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-7 merely include limitations pertaining to further mathematical calculations, including “setting a plurality of power parameters” (claim 2); “assuming a plurality of parameters” used to calculate a plurality of matrix” (claim 3); “wherein a specific process of calculating the reactance and susceptance of each node according to…” (claim 4); “specific formation for nodes previously recited…” (claim 5); “the manner of which frequency and excitation adjustments is performed” (claim 6), using one or more mathematical formulas and already addressed above and thus are not patent eligible for the same reasoning as claim 1 under 35 USC 101.
Allowable Subject Matter
4.	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 USC 101, set forth in this Office action.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	5.1	Pan et al. (USPG_PUB No. 2004/0158772) teaches a value-based transmission asset maintenance management of electric power networks.
5.2	Goutard et al. (USPG_PUB No. 2011/0282508) teaches a generalized grid security platform (GGSP) that can control power distribution and operations in a power transmission and distribution grid (PTDG) in real or near real time.
	5.3	Pileggi et al. (USPG_PUB No. 2017/0184640) teaches Systems, Methods, and Software for Planning, Simulating, and Operating Electrical Power Systems.

6.	Claims 1-7 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        February 12, 2022